Case 1:19-cv-01197-LO-TCB Document12 Filed 09/27/19 Page 1 of 1 PagelD# 116

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA

 

United States of America

 

Plaintiff
iis. Case No.: 1:19-ev-01197-LO-TCB
Edward Snowden, et al.
Defendant(s)
FEFIDAVIT OF SE i

I, Ricardo Delpratt, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Complaint with Exhibits A-F, Civil Cover Sheet and Notice in
the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 09/25/2019 at 2:35 PM, I served Edward Snowden c/a Ben Wizner, Esquire, per Court's Order, ECF No. 6 with the
Summons, Complaint with Exhibits A-F, Civil Cover Sheet and Notice at American Civil Liberties Union Foundation, 125 Broad
Street, New York, New York 10004 by serving Ben Wizner, Esquire, authorized to accept service.

Ben Wiazner is described herein as:

Gender: Male Race/Skin: White Age: 43 Weight: 190 Height: 60" Hair: Black Glasses: No

I declare under penalty of perjury that this information is true and correct.

 

9-99-24 : hs batt

Executed On Ricardo Delpratt |

Client Ref Number:N/A
Job #: 1568297

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
